MEMORANDUM OPINION
                                            No. 04-10-00336-CV

                         In the INTEREST OF J.T., T.T.H. & T.C., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00793
                         Honorable Richard Garcia, Associate Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 9, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, T.D.C., appeals the trial court’s judgment terminating his parental rights

to J.T., T.T.H., and T.C., and the order finding his statement of appellate points frivolous. See

TEX. FAM. CODE ANN. § 263.405(a), (d)(3) (West 2008). Appellant’s court-appointed appellate

attorney has filed a motion to withdraw and a brief containing a professional evaluation of the

record demonstrating there are no arguable grounds to be advanced and concluding the appeal is

frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21,

2003, order) (applying Anders procedure to appeals from orders terminating parental rights),

1
 The Honorable Solomon J. Casseb III is the presiding judge of the 288th Judicial District Court, Bexar County,
Texas. However, the judgment of termination that is the subject of this appeal was signed by the Honorable Richard
Garcia, Associate Judge, Bexar County, Texas.
                                                                                  04-10-00336-CV


disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem.

op.). Appellant was provided a copy of the brief and informed of his right to file his own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In

re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC.

& REM. CODE ANN. § 13.003(b) (West 2002); TEX. FAM. CODE ANN. § 263.405(d)(3)

(incorporating section 13.003(b) by reference). Accordingly, we hold the trial court did not

abuse its discretion in finding the points of appeal to be frivolous. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                              -2-